     Case 2:20-cv-04557-FMO-JPR Document 21 Filed 09/21/20 Page 1 of 1 Page ID #:133



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    KEYA MORGAN,                              )   Case No. CV 20-4557 FMO (JPRx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    AVATAR PRESS, INC., et al.,               )
                                                )
15                       Defendants.            )
                                                )
16

17          IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19    Dated this 21st day of September, 2020.

20

21                                                                       /s/
                                                              Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
